DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022 has been entered.

Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.
On pages 7 and 8 of the Remarks with regard to claim 1, the Applicant submits that neither Bergman nor Park teach or suggests that “ the indicator is assigned to one or more of unused states of the resource block assignment field of the control message based on a bit length of the indicator,” as claimed. Bergman only mentions to use the unused states of resource assignment to indicate the HARQ-ACK, which unused states is not mentioned.
The Examiner respectfully disagrees. Bergman (US 2020/0014498) discloses, as an example, that there may be 11 unused values in resource block assignment field in DCI format 6-0A for a system bandwidth of 1.4 MHz, where some of these 11 unused values could be used to indicate uplink HARQ-ACK feedback for the up to eight uplink HARQ processes available in CE mode A according to Table 2, where only some of the possible bit combinations are used [4][5] in CE mode A (see at least paragraphs 45-49, and Tables 1 and 2). As shown in Table 2, which is merely an example, the indicator is assigned to unused value 1 to unused value 9, which requires 4 bits to indicate uplink HARQ-ACK feedback for the up to eight uplink HARQ processes. Thus, the Examiner respectfully submits that Bergman discloses or suggests that “the indicator is assigned to one or more of unused states of the resource block assignment field of the control message based on a bit length of the indicator,” as recited in claim 1 and similarly recited in claims 8 ,15, and 22.
On pages 8 and 9 of the Remarks with regard to claims 5, 6, 12-14, 19, 20, and 26-28, the Applicant submits that Ye fails to teach or suggest to set “all 1” or “x0” or “x00” in which “x” is “all 1” to indicate the termination of MPDCCH monitoring and PUSCH transmission, x can be “111” or “1111111” and that this is determined by the system bandwidth or the bit length of the indicator. 
The Examiner respectfully disagrees. Although Ye discloses that, for CE mode A, the least significant bit (LSB) 5 bits in the resource block assignment field can be set to all ‘1’s to indicate the termination of MPDCCH monitoring and can be set to ‘11110’ to indicate the termination of a PUSCH transmission, or vice versa (see at least paragraph 121), Ye further notes that the use of other default values in addition to or instead of the above are not precluded (see at least paragraph 121). Thus, it would have been obvious to one of ordinary skill in the art to implement Ye’s suggestion in the invention of Bergman, as modified by Park, to set “all 1” or “x0” or “x00” in which “x” is “all 1” to indicate the termination of MPDCCH monitoring and PUSCH transmission, and the length of the indicator is predetermined.
In view of the above reasons, the Examiner respectfully submits that the claim rejections under 35 U.S.C. §103 should be maintained.

Claims 1, 5, 6, 8, 10, 12-15, 19, 20, 22, 23, and 26-32 are pending in the application. Claims 29-32 are newly added. Claims 2-4, 7, 9, 11, 16-18, 21, 24, and 25 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 15, 22, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (US 2020/0014498) in view of Park et al. (US 2020/0092044).
Regarding claims 1 and 8, Bergman discloses or suggests a method, at a base unit (see at least Fig. 1 and paragraph 46, radio access node 14), and an apparatus comprising:
a transmitter that transmits a control message to a user equipment including an indicator for indicating a feedback corresponding to a data transmission (see at least paragraphs 43-51, a DCI including HARQ-ACK feedback, where the network node transmits the downlink control channel including the DCI to a wireless device), where the indicator is assigned to one or more of unused states of the resource block assignment field of the control message based on a bit length of the indicator (see at least paragraphs 43-51, the number of unused values in resource block assignment field in the DCI is 11, where some of these at least 11 unused values are used to indicate HARQ-ACK feedback for up to 8 uplink HARQ processes, where the indicator is assigned to unused value 1 to unused value 9, which requires 4 bits to indicate uplink HARQ-ACK feedback for the up to eight uplink HARQ processes, as shown in Table 2).
Bergman does not explicitly disclose the indicator for indicating termination of a control channel monitoring and termination of a data transmission. However, Park, from the same or similar fields of endeavor, discloses or suggests feedback information for indicating termination of a control channel monitoring and termination of a data transmission (see at least paragraphs 179-192, the eNB may transmit HARQ-ACK information for a plurality of HARQ process numbers and, when N HARQ processes are repeatedly transmitted at the same time on UL, if the eNB has already detected M(≤N) HARQ processes as ACK, the UE may terminate the UL transmissions of the M HARQ processes by one (M)PDCCH monitoring and the UE may further terminate the ACK/NACK monitoring or (M)PDCCH monitoring for the M HARQ processes).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Park in to the invention of Bergman in order to indicate early termination of UL data transmission.
Regarding claim 10, Bergman discloses or suggests the indicator further indicates a feedback corresponding to the data transmission, the feedback corresponding to the data transmission comprises acknowledgement in response to the data transmission being correctly decoded or negative acknowledgement in response to the data transmission not being correctly decoded (see at least paragraphs 43-51, HARQ-ACK feedback).
Regarding claims 15 and 22, Bergman discloses or suggests a method and an apparatus comprising:
a receiver that receives a control message including an indicator for indicating a feedback corresponding to a data transmission (see at least paragraphs 43-51, a DCI including HARQ-ACK feedback), where the indicator is assigned to one or more of unused states of the resource block assignment field of the control message based on a bit length of the indicator (see at least paragraphs 43-51, the number of unused values in resource block assignment field in the DCI is 11, where some of these at least 11 unused values are used to indicate HARQ-ACK feedback for up to 8 uplink HARQ processes, where the indicator is assigned to unused value 1 to unused value 9, which requires 4 bits to indicate uplink HARQ-ACK feedback for the up to eight uplink HARQ processes, as shown in Table 2).
Bergman does not explicitly disclose the indicator for indicating termination of a control channel monitoring and termination of a data transmission. However, Park, from the same or similar fields of endeavor, discloses or suggests feedback information for indicating termination of a control channel monitoring and termination of a data transmission (see at least paragraphs 179-192, the eNB may transmit HARQ-ACK information for a plurality of HARQ process numbers and, when N HARQ processes are repeatedly transmitted at the same time on UL, if the eNB has already detected M(≤N) HARQ processes as ACK, the UE may terminate the UL transmissions of the M HARQ processes by one (M)PDCCH monitoring and the UE may further terminate the ACK/NACK monitoring or (M)PDCCH monitoring for the M HARQ processes).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Park in to the invention of Bergman in order to indicate early termination of UL data transmission.
Regarding claims 29-32, Bergman discloses or suggests that the indicator is assigned to one or more of unused states of the resource block assignment field of the control message further based on a system bandwidth and a maximum bandwidth (see at least Table 1, configured maximum PUSCH channel bandwidth and system bandwidth).

Claims 5, 6, 12-14, 19, 20, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (US 2020/0014498) in view of Park et al. (US 2020/0092044), and further in view of Ye et al. (US 2020/0092858).
Regarding claims 5, 6, 12-14, 19, 20, and 26-28, Bergman discloses that the length of the indicator is predetermined (see at least paragraphs 43-51, a resource block assignment field in the DCI includes 5 bits for a system bandwidth of 1.4 MHz, where at least unused 11 values are used to indicate HARQ-ACK feedback) but Bergman, as modified by Park, does not explicitly disclose the indicator is a binary value with all “1” or the indicator is a binary value with a pattern of “x0” or “x00” in which “x” is all 1.
Ye, from the same or similar fields of endeavor, discloses or suggests the indicator is a binary value with all “1” or the indicator is a binary value with a pattern of “x0” or “x00” in which “x” is all 1 (see at least paragraphs 119-124, the resource block assignment field may be set to all ‘1’s or ‘11110’ or ‘1110’, where the default values are merely examples and other values may be used).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the binary value of Bergman, as modified by Park, with the binary value as suggested by Ye because one of ordinary skill in the art would have been able to carry out such a substitution and the results were reasonably predictable. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (US 2020/0014498) in view of Park et al. (US 2020/0092044), and further in view of Li et al. (US 2020/0120581).
Regarding claim 23, Bergman, as modified by Park, discloses all of the subject matter of the claimed invention except the maximum bandwidth of the data transmission is configured by a higher layer signaling.
Li, from the same or similar fields of endeavor, discloses or suggests the maximum bandwidth of the data transmission is configured by a higher layer signaling (see at least paragraph 3, notifying maximum bandwidth via higher layer signaling).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Li in to the invention of Bergman, as modified by Park, in order to improve the bandwidth utilization of the communication system.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        12/01/2022